Name: COMMISSION REGULATION (EC) No 2028/96 of 23 October 1996 determining the extent to which applications lodged in October 1996 for import licences under the regime provided for by tariff quotas for certain products in the pigmeat sector for the period 1 July 1996 to 30 June 1997
 Type: Regulation
 Subject Matter: tariff policy;  animal product;  international trade
 Date Published: nan

 No L 271 / 18 ENl Official Journal of the European Communities 24 . 10 . 96 COMMISSION REGULATION (EC) No 2028/96 of 23 October 1996 determining the extent to which applications lodged in October 1996 for import licences under the regime provided for by tariff quotas for certain products in the pigmeat sector for the period 1 July 1996 to 30 June 1997 HAS ADOPTED THIS REGULATION:THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 1486/95 of 28 June 1995 opening and providing for the administration of tariff quotas for certain products in the pigmeat sector ('), as amended by Regulation (EC) No 1 176/96 (2), and in particular Article 5 (5) thereof, Whereas the applications for import licences lodged for the fourth quarter of 1996 are, for certain products, for quantities less than the quantities available and can there ­ fore be met in full and for other products the said appli ­ cations are for quantities greater than the quantities avai ­ lable and must therefore be reduced by a fixed percentage to ensure a fair distribution; Whereas the surplus to be added to the quantity available for the following period should be determined, Article 1 1 . Applications for import licences for the period 1 October to 31 December 1996 submitted under Regula ­ tion (EC) No 1486/95 shall be met as referred to in Annex I. 2 . During the first 10 days of the period 1 January to 31 March 1997 applications may be lodged pursuant to Regulation (EC) No 1486/95 for import licences for a total quantity as referred to in Annex II . Article 2 This Regulation shall enter into force on 24 October 1996 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 23 October 1996. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 145, 29. 6 . 1995, p. 58 . (2 OJ No L 155, 28 . 6 . 1996, p . 26. 24. 10 . 96 EN Official Journal of the European Communities No L 271 / 19 ANNEX I Group No Percentage of acceptance of import licences submitted for the period 1 October to 31 December 1996 G2 100 G3 14 G4 100 G5 100 G6 100 G7 100 ANNEX II (tonnesj Group No Total quantity available for the period 1 January to 31 March 1997 G2 6 830,8 G3 416,5 G4 419 G5 854 G6 2 250 G7 627,2